                Case 2:20-cr-00231-KJM Document 28 Filed 12/29/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-231-KJM

12                                Plaintiff,            STIPULATION AND [PROPOSED] PROTECTIVE
                                                        ORDER RE: DISSEMINATION OF DISCOVERY
13                         v.                           DOCUMENT AND/OR INFORMATION SUBJECT
                                                        TO A PROTECTIVE ORDER
14   MICHAEL RAY PITRE, JR.,

15
                                  Defendant.
16

17                                               STIPULATION
18         IT IS HEREBY STIPULATED AND AGREED among the parties and their respective counsel,
19 as follows:

20         1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
21                 Criminal Procedure, and its general supervisory authority.
22         2.      This Order pertains to the following discovery: PITRE_PROTECTED_00000001 to
23                 PITRE_PROTECTED_00000179 provided to and/or made available to defense counsel as
24                 part of discovery in this case (hereafter, collectively known as “the protected discovery”).
25         3.      The government has represented that the protected discovery in this matter pertains to the
26                 defendant’s prior convictions and contains personal identifying information of victims and
27                 witnesses. This protected discovery includes police reports and witness statements replete
28                 with PII, such that redaction is not reasonably feasible.

      STIPULATION AND [PROPOSED] PROTECTIVE              1
      ORDER
              Case 2:20-cr-00231-KJM Document 28 Filed 12/29/20 Page 2 of 3


 1       4.      The parties request the Court’s order in this matter because the sensitivity of third-parties’

 2               personal identifying information and other data discussed here requires special protection.

 3       5.      Defense counsel shall not disclose any of the protected discovery to any person and/or

 4               entity, the defendant/client, and/or witnesses that they may be interviewing and/or

 5               preparing for trial and/or attorneys, law clerks, paralegals, secretaries, experts, consultants

 6               and/or investigators involved in the representation of defense counsel’s defendant/client in

 7               this case, with the following exception:

 8               If defense counsel releases custody of any of the protected discovery and/or information,

 9               and/or authorized copies thereof, to any person and/or entity described in paragraph 5,

10               defense counsel shall provide such recipients with copies of this Order and advise that

11               person that the discovery is the property of the United States Government, that the

12               protected discovery and information therein may only be used in connection with the

13               litigation of this case and for no other purpose, and that an unauthorized use of the

14               discovery may constitute a violation of law and/or contempt of court.

15       6.      The discovery and/or information therein may only be used in connection with the

16               litigation of this case and for no other purpose. The protected discovery is now and will

17               forever remain the property of the United States Government. Defense counsel will return

18               the protected discovery to the Government or certify that it has been shredded and/or

19               deleted at the conclusion of the case, except that Defense counsel may keep one copy for

20               its own files, subject to the security restrictions stated in this document.

21       7.      Defense counsel will store the protected discovery in a secure place and will use

22               reasonable care to ensure that it is not disclosed to any other persons in violation of this

23               agreement.

24       8.      If defense counsel makes, or causes to be made, any further copies of any of the protected

25               discovery, defense counsel will inscribe the following notation on each copy: “U.S.

26               Government Property; May Not be Used Without U.S. Government Permission.”

27       9.      Protected discovery materials, while in the custody and control of the defense attorney,

28               may be reviewed by the defendant represented by a defense attorney, licensed

     STIPULATION AND [PROPOSED] PROTECTIVE              2
     ORDER
              Case 2:20-cr-00231-KJM Document 28 Filed 12/29/20 Page 3 of 3


 1                 investigators employed by the defense attorney, and any other individuals deemed

 2                 necessary by the defense attorney. Defendants are prohibited from copying the materials

 3                 or maintaining personal copies of any such materials and shall be prohibited from

 4                 transporting any of these materials to their cellblocks, if applicable.

 5          10.    Defense counsel shall be responsible for advising their defendant/client, employees and

 6                 other members of the defense team and defense witnesses of the contents of this

 7                 Stipulation and Order.

 8

 9          IT IS SO STIPULATED.

10   Dated: December 28, 2020                           MCGREGOR W. SCOTT
                                                        United States Attorney
11
                                                        /s/ Adrian T. Kinsella
12                                                      ADRIAN T. KINSELLA
                                                        Assistant United States Attorney
13

14   Dated: December 28, 2020                           /s/ MEGAN HOPKINS
                                                        MEGAN HOPKINS
15                                                      Assistant Federal Defender
                                                        Counsel for Defendant
16

17

18                                            ORDER [MODIFIED]
19 For good cause shown, the stipulation of counsel in criminal case number 2:20-CR-231-KJM, is

20 approved, except to the extent of any conflict with the Federal Rules of Criminal Procedure and this

21 court’s Local Rules. In such case, the Federal Rules of Criminal Procedure and the Local Rules will

22 apply, notwithstanding any stipulation by the parties.

23
            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25 Dated: December 29, 2020

26                                                   _____________________________________
                                                     CAROLYN K. DELANEY
27                                                   UNITED STATES MAGISTRATE JUDGE

28

      STIPULATION AND [PROPOSED] PROTECTIVE               3
      ORDER
